Citation Nr: 1308876	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  07-26 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, including as secondary to service-connected duodenal ulcer disease.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

A September 1981 unappealed rating decision denied service connection for anxiety neurosis.  Since that time the Veteran has received diagnoses of a variety of psychiatric disorders, including schizophrenia, generalized anxiety disorder, and depression.  The Veteran now seeks service connection for an acquired psychiatric disorder, including as secondary to service-connected duodenal ulcer.  The Board notes that the current claim is therefore a different claim than that denied in September 1981 and thus finality is not for consideration.

In May 2011, the Board remanded this matter for further development, and the case has been returned to the Board for appellate consideration.

A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board remanded this matter in May 2011.  In the remand directives, the Board specifically instructed the RO/AMC to send the Veteran a corrective VCAA notice that included an explanation as to the information or evidence needed to establish service connection for PTSD based upon fear of hostile military or terrorist activity, pursuant to the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3).  Although the AMC sent the Veteran a VCAA notice letter in June 2011, the letter did not detail information or evidence needed to establish service connection for PTSD based upon fear of hostile military or terrorist activity, pursuant to the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3).  Therefore, on remand, the Veteran must be sent a VCAA letter that fully complies with the Board's remand directives.   See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

Additionally, the Veteran maintains that he has an acquired psychiatric disorder secondary to his service-connected duodenal ulcer disease.  He asserted that his doctor stated that he has an anxiety disorder that is secondary to his service-connected gastrointestinal disease.

On private psychiatric examination in September 1982, the Veteran reported that he was fine until he was stationed in Germany.  The Veteran stated that in Germany he lived in an environment of drug abuse, frequent altercations, and poor unit morale.  He asserted that this resulted in his becoming increasingly anxious and in his developing ulcers.  The diagnoses included chronic psychosomatic disorder of the gastrointestinal system and chronic anxiety neurosis.  The clinician opined that because of stress in service the Veteran developed an organic gastrointestinal illness of a psychosomatic nature.

An August 2008 private psychiatric report contains a diagnosis of generalized anxiety disorder (anxiety neurosis).  The examiner reported that the Veteran had been under his care for almost one year due to symptoms compatible with a chronic anxious condition and also a depressive state.  He opined that the Veteran's emotional condition had been aggravated by his chronic ulcer condition.  He noted that the close relationship between emotional symptoms and gastrointestinal conditions was well known in medicine.  The physician further stated that he considered the Veteran's condition aggravated because there was an increase in disability during active military service.  In March 2009, the private physician again provided a diagnosis of generalized anxiety disorder.  The physician stated that the Veteran had a chronic emotional condition of an anxious nature that developed during his military service.

A VA psychiatrist examined the Veteran in September 2009 and came to the opinion that the Veteran's current acquired psychiatric disorder was not caused or a result of the Veteran's service-connected duodenal ulcer disease.  This examiner again reviewed the Veteran's records in June 2011 and opined that the Veteran's current acquired psychiatric disorder was not caused or the result of the Veteran's service-connected duodenal ulcer.  She further found that the Veteran's acquired psychiatric disorder was not permanently aggravated by his service-connected duodenal ulcer.  

The Board finds that the current record is insufficient for adjudicating the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD.  Although the VA psychiatrist noted in September 2009 and June 2011 that she had reviewed the Veteran's medical history, she made no comment regarding the private medical opinions.  In particular the September 1982 psychiatrist's opinion could be interpreted to indicate that the Veteran developed a psychiatric (psychosomatic) disorder due to stress in service.  Therefore on remand, the Veteran's claims folder should be returned to the June 2011 VA examiner for review and discussion of the September 1982, August 2008 and March 2009 private opinions.  The VA examiner should include rationale as to why she agrees or disagrees with the private opinions.  She should provide an opinion as to whether the Veteran has a current acquired psychiatric disorder that developed as a result of service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish service connection for PTSD based upon fear of hostile military or terrorist activity pursuant to the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3).

2. Obtain a supplemental opinion from the VA examiner who provided the June 2011 psychiatric opinion.  If the examiner is not available, obtain an opinion from another medical professional. 

If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination simply as a matter of course, if it is not found to be necessary. 

The claims folder must be made available to and reviewed by the examiner, who must indicate on the examination report that such a review was undertaken.  

The examiner should discuss the September 1982 psychiatrist's opinion that the Veteran developed a psychosomatic disorder due to stress in service.  The examiner should also discuss the August 2008 and March 2009 favorable private opinions.  The VA examiner should include rationale as to why she agrees or disagrees with the private psychiatric opinions.  

The examiner should provide an opinion as to whether it is as least as likely as not that (i.e., probability of 50 percent or greater), the Veteran has a current acquired psychiatric disorder that was incurred or aggravated as a result of service.  The examiner, with consideration of the private opinions, should also provide an opinion as to whether it is at least as likely as not that (i.e., probability of 50 percent or greater), the Veteran has a current acquired psychiatric disorder that is caused or aggravated by the Veteran's service-connected duodenal ulcer.

A complete rational must be provided for all opinions rendered. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3. When the above has been accomplished, ensure that all of the remand instructions have been complied with.  If any of the actions are deficient in any manner, the AMC/RO must implement corrective procedures at once.

4. Readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


